Jenkins, J.
Thigpen was indebted both to the firm of Riner Mercantile Company, of whieh J. W. Thompson was manager, on a note for supplies furnished him for his tenants, and to Thompson himself on a note given Thompson for the purchase price of a mule sold Thigpen by Thompson individually. The mule note was the basis of the present suit, which was brought by Thompson. By agreement- this suit and a suit brought by the Riner Mercantile Company on its note were consolidated and tried together. To the Thompson suit the defendant pleaded payment in the amount of $164, which he alleged was paid to Thompson with direction that it be applied on the mule note. At the trial the defendant testified to such payment and direction, and introduced in • evidence a cancelled check by which it was claimed the payment was made, and which was originally payable to Riner Mercantile Company, and was indorsed “Riner Mercantile Company, by J. W. Thompson, Mgr.” The court directed a verdict for the plaintiff in the Thompson suit, after which the trial proceeded under the pleadings in the-Riner Mercantile Company’s suit. Exceptions were taken to the direction of the verdict in the Thompson suit. Meld, that there was no error in directing the verdict.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.

Complaint; from Laurens superior court—Judge Kent. April 28, 1916.
Camp & Twitty, for plaintiff in error.